DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said intake pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said intake pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said intake pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said outlet" in line section (v).  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chong (US 2019/0264517).
With respect to claims 1 and 11: Chong discloses an automated drilling-fluid additive method for on-site real-time analysis and additive treatment of drilling fluid to be injected into a well, comprising: 
(i) providing an automated drilling-fluid additive system (100), comprising: 
(a) a chemical-addition unit (200, 205, 210, 22, 44) adapted for safety and sturdiness appropriate to oilfield use (Figs. 3-4); 
(b) at least one tote (400, 405; ¶ [0030]) interchangeably mounted near said chemical-addition unit (Figs. 2, 6, 7); 
(c) a tote fluid line (110) corresponding to each said tote (¶ [0074]; Fig. 1, Fig. 6), adapted to convey additive fluid into said chemical-addition unit (¶ [0074]); 
(d) an inline diagnostic unit (¶ [0020, 0037, 0068, 0070]) mounted in said chemical-addition unit adapted to take measurements of flowing drilling fluid in real time (¶ [0020]); 
(e) a controller (600) adapted to analyze data received from said inline diagnostic unit via a diagnostic-unit connector (¶ [0024]), and to control the addition of additives based on such analysis (¶ [0028, 0031]); 
(f) a flow-control valve (56, 70), corresponding to each said tote fluid line and injection line adapted to control the flow of an additive from each said tote through each said injection line according to control signals generated by said controller and communicated over a control line (¶ [0054]); and 
(g) a controller communication unit (¶ [0031, 0033-34]) upon said controller adapted to report operational data to, and receive instructions from, a remote communication unit (¶ [0031, 0033-34]); 
(ii) providing said automated drilling-fluid additive system with said tote containing additives (¶ [0074]); 
(iii) providing said controller with instructions for a target composition of drilling fluid through said controller communication unit (¶ [0079, 0085]); 
(iv) monitoring operations through said controller communication unit (¶ [0033]); and 
(v) providing blended drilling fluid from said outlet (700) for injection into the well (¶ [0024]).
adapted to discharge a laminar flow of blended drilling fluid into a holding tank for later injection.
	With respect to claim 3: Chang further discloses a mixing tank (80) adapted to receive drilling fluid and separate injection lines from said chemical-addition unit, mixing, and discharging mixed drilling fluid for injection (¶ [0051-52, 0060, 0062]).
	With respect to claim 4: Chong further discloses said at least one tote further comprises at least three totes (Figs. 6-7).
With respect to claim 6: Chong further discloses an intake pump (54) further comprises being adapted to sense back pressure and lower the applied pressure in response (¶ [0020, 0048, 0055]; the system can sense pressure and change operations in response so the is “adapted” to fulfill the functional limitation).
With respect to claim 7: Chong further discloses an intake pump (54) further comprises being adapted to provide additional pressure (¶ [0020, 0048, 0055]) sufficient to supply an increased flow of blended drilling fluid at said outlet (700; Figs. 1-3; an increase in pressure at one point can lead to an increase in pressure throughout an entire hydraulic system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chong alone.
With respect to claim 5: Chong further teaches an intake pump (54). Chong does not teach the intake pump being adapted to provide 150 psi. However, Chong does teach applying different pressures (¶ [0020, 0048, 0055]). It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the intake pump pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 11 and 14-20 of U.S. Patent No. 11,187,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the claims of the issued patent. IT is further noted that “a chemical-addition unit” as recited in claim 1 has no required structure other than “safety and sturdiness appropriate to oilfield use” which the container of the issued patent is capable of fulfilling.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672